DETAILED ACTION
This office action is a response to an application filed on 07/09/2020, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The title of the application is too broad and does not represent the invention of the claims. Therefore, a new title is required that clearly indicate of the invention to which the claims are directed.
Claim Objections
Claims 4, 9, 14 and 19 are objected to because of the following informalities: Appropriate correction is required.
These claims are drawn to the “BLER” and “MCS”. Please spell out these words as Block Error Rate (BLER) and Modulation and Coding Scheme (MCS).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-3, 5-8, 10-13, 15-18 and 20 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by Zhang et al. (hereinafter, “Zhang”; 20190246404).
In response to claim 1 and 11, 
Zhang teaches a first node for wireless communication, comprising: a first receiver, to receive a first signaling, the first signaling being used for indicating a first time-frequency resource group and the first time-frequency resource group being reserved for a first bit block (paragraph 74, receiving module is equated to a first receiver to receive signal, paragraph 38, step S204, sending by a base station explicitly teach receiving by a terminal or first node, paragraph 45, first signaling is equated to first signaling for indicating, N transmission code word groups or transmission block groups is equated to a first time-frequency resource group, paragraph 87 and table 1, “its”, “resource allocation mode group number”, teaches using 3 bits or bis for representing a group number for each codeword or transmission block group teaches using first time-frequency resource group being reserved for a first bit block), and to receive a second signaling, the second signaling being used for determining a second time-frequency resource group and the second time-frequency resource group being reserved for a second bit block (paragraph 45, second signaling is equated to second signaling, N transmission code word groups or transmission block groups is interpreted as using multiple time-frequency resource group or a second time-frequency resource group, paragraph 87, paragraph 87 and table 1, “its”, “resource allocation mode group number”, teaches using 3 bits or bis for representing a group number for each codeword or transmission block group teaches using second time-frequency resource group being reserved for a second bit block ); and
a first transmitter, to transmit the first bit block in time-frequency resources in the first time-frequency resource group other than a first resource subgroup (paragraph 48, mutually  independent divided K groups are equated to subgroup of the transmission block groups, paragraph 126 processor is equated to a transmitter, paragraph 127, implementing on a signaling computing device explicitly teaches perform signaling or transmitting using first bit block in a time-frequency resource group as discussed above), and to transmit the second bit block in the second time-frequency resource group (paragraph 48, mutually independent divided K groups are interpreted as using multiple subgroups or a second sub group of a second transmission block group or a time -frequency resource group, paragraph 127, implementing on a signaling computing device explicitly teaches perform signaling or transmitting );
wherein the first time-frequency resource group and the second time-frequency resource group are partially overlapping (paragraph 48, having overlapped transmission block groups teaches this limitation), and the first time-frequency resource group comprises the first resource subgroup (paragraph 48, mutually independent divided K groups are interpreted as using multiple subgroups or a first resource sub group); the first signaling is used for determining a first index group (paragraph 45, resource allocation mode group is equated to index group or first index group, sending first signal teaches this limitation), and the second signaling is used for determining a second index group (paragraph 45, resource allocation mode group is equated to index group or second index group, sending second signal teaches this limitation); the first index group belongs to one of K index sets, the second index group belongs to one of K index sets, and any two of the K index sets are different (paragraph 45, transmission block groups are interpreted as multiple sets or K sets, paragraph 87, group number is equated to index set, table 1, “resource allocation mode group number”  are equated to index sets or K index sets, table 1 teaches using different indexes or number for each transmission block group those are belong to one of the K sets); whether the first index group and the second index group belong to one same index set among the K index sets is used for determining the first resource subgroup (paragraph 48, divided mutually independent K groups are equated to subgroups, dividing into mutually independent K groups is interpreted as determining or dividing N transmission block groups with group number or index (as discussed in paragraph 87) those are belong to  K index sets); the first index group comprises a positive integer number of index(es), the second index group comprises a positive integer number of index(es), any one of the K index sets comprises a positive integer number of index(es), and K is a positive integer greater than 1 (table 1, “resource allocation mode group number” teaches this limitation).
In response to claim 2, 7, 12 and 17,
Zhang teaches wherein when the first index group and the second index group belong to two index sets among the K index sets respectively (paragraph 45, transmission block groups are interpreted as multiple sets or K sets, paragraph 87, group number is equated to index set, table 1, “resource allocation mode group number”  are equated to index sets or K index sets, table 1 teaches using different indexes or number for each transmission block group those are belong to one of the K sets), the first resource subgroup comprises all time-frequency resources in the first time-frequency resource group that are overlapping with time-frequency resources occupied by the second time-frequency resource group (paragraph 45, N transmission block groups are interpreted as first and second resource groups, paragraph 48, mutually independent divided K groups are interpreted as using first and second resource subgroups, having overlapping mode explicitly teaches this limitation).
In response to claim 3, 8, 13 and 18,
Zhang teaches wherein when the first index group and the second index group belong to one same index set among the K index sets (paragraph 45, transmission block groups are interpreted as multiple sets or K sets, paragraph 87, group number is equated to index set, table 1, “resource allocation mode group number”  are equated to index sets or K index sets, table 1 teaches using different indexes or number for each transmission block group those are belong to one of the K sets), the first resource subgroup comprises all time-frequency resources in the first time-frequency resource group that are overlapping in time domain with the second time-frequency resource group (paragraph 45, N transmission block groups are interpreted as first and second resource groups, paragraph 48, mutually independent divided K groups are interpreted as using first and second resource subgroups, having overlapping mode explicitly teaches this limitation).
In response to claim 5, 10, 15 and 20,
Zhang teaches wherein the first receiver also receives first information, wherein the first information is used for determining the K index sets (paragraph 45 teaches using first signaling, paragraph 46, RRC or DCI is equated to first information of first signaling, paragraph 60, demodulating explicitly teaches determining first information for K index sets);
or, the first transmitter also transmits second information, wherein the second information is used for indicating the K; or, the first receiver also receives a first radio signal; wherein the second signaling is used for determining time-frequency resources occupied by the first radio signal, and the second bit block is related to the first radio signal.
In response to claim 6 and 16, 
Zhang teaches a second node for wireless communication, comprising: a second transmitter, to transmit a first signaling , the first signaling being used for indicating a first time-frequency resource group and the first time-frequency resource group being reserved for a first bit block, and to transmit a second signaling, the second signaling being used for determining a second time-frequency resource group and the second time-frequency resource group being reserved for a second bit block (paragraph 45, base station is equated to a second node, sending is equated to transmitting first and second signal, paragraph 56, sending module is equated to a second transmitter of a second node, rest of the limitations are identical to claim 1, therefore, they are rejected as claim 1); and
a second receiver, to receive the first bit block in time-frequency resources in the first time-frequency resource group other than a first resource subgroup, and to receive the second bit block in the second time-frequency resource group (paragraph 46, determining module is equated to a second receiver, paragraph 127, implementing on a signaling computing device explicitly teaches perform signaling by a user equipment or receiving by a base station, rest of the limitations are identical to claim 1, therefore, they are rejected as claim 1);
wherein the first time-frequency resource group and the second time-frequency resource group are partially overlapping, and the first time-frequency resource group comprises the first resource subgroup; the first signaling is used for determining a first index group, and the second signaling is used for determining a second index group; the first index group belongs to one of K index sets, the second index group belongs to one of K index sets, and any two of the K index sets are different; whether the first index group and the second index group belong to one same index set among the K index sets is used for determining the first resource subgroup; the first index group comprises a positive integer number of index(es), the second index group comprises a positive integer number of index(es), any one of the K index sets comprises a positive integer number of index(es), and K is a positive integer greater than 1 (these limitations are identical to claim 1, therefore, they are rejected as claim 1).
Allowable Subject Matter
Claims 4, 9, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20190246404………………………paragraphs 38-39, 45-48, 87 and 126.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466   
/DIANE L LO/Primary Examiner, Art Unit 2466